SENTENCIA
San Juan, Puerto Rico, a 8 de junio de 1970
El apelante fue convicto de dos violaciones a la Ley de Armas, consistentes en portar un revólver calibre 22 des-cargado sin tener licencia para portar armas y en tener en su posesión la misma arma sin tener licencia para poseer armas de fuego. Se le condenó a cumplir siete meses de cárcel concurrentemente en ambos cargos.
La prueba del pueblo, por voz del único testigo de cargo, el policía que intervino con el apelante, es en el sentido de que mientras el equipaje de éste — que consistía de dos bolsas de papel de las conocidas por shopping bags y un paquete— era inspeccionado por un inspector de aduanas en el aero-puerto (el apelante salía de viaje) le encontraron en un paquete, o en el gabán, o en el abrigo, un revólver calibre 22 descargado. El apelante declaró que él puso sus paquetes sobre un banco frente al portón de salida Núm. 8 y fue al cuarto de baño; que al regresar recogió su propiedad y la puso sobre la mesa del inspector de aduanas y éste sacó el revólver y llamó al policía y entonces puso el revólver dentro del bolsillo de la capa del apelante y le entregó la capa con el revólver al policía. Declaró que el revólver no era suyo y que él no lo portaba.
La prueba de cargo es sumamente confusa. El policía de-claró primero que el inspector de aduanas le dijo “Mira Rodríguez ese señor lleva un revólver y yo busqué el paquete y saqué el revólver.” Más adelante declaró que el apelante tenía el revólver “en los bolsillos.” Declaró que el inspector de aduanas estaba registrando los paquetes; que el revólver iba “en el paquete del gabán, no iba en el ‘coat’ ”; declaró “le metí la mano y lo saqué yo.” El policía declaró que era *130un revólver “Colt” y también que era uno marca “Brevetatta” late] de fabricación italiana. (Probablemente quiso decir “Beretta,” que es una marca italiana de armas de fuego.)
No creemos que una prueba tan confusa pueda destruir la presunción de inocencia del acusado ni que sea suficiente para enviarlo siete meses a la cárcel.
Se revoca la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 8 de septiembre de 1967.
Así lo pronunció y manda el Tribunal y certifica el Secretario. Los Jueces Asociados Señores Pérez Pimentel y Santana Becerra disintieron.
(Fdo.) Joaquín Berrios

Secretario

—O—